Citation Nr: 0947411	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1965 to 
September 1985, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for 
coronary artery disease.  Specifically, he maintains that his 
coronary artery disease was caused by his service-connected 
PTSD.  In support of his claim, the Veteran submitted several 
articles discussing studies in which the link between anxiety 
and heart disease is examined.  

The Veteran initially filed his claim for service connection 
for coronary artery disease in February 2006.  To date, he 
has not received a VA cardiac examination to determine the 
likelihood that his disorder was caused or aggravated by his 
service-connected PTSD.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  

As there is a current diagnosis of coronary artery disease 
and an indication that the disorder may be associated with 
the Veteran's service-connected PTSD, the Board finds that 
the Veteran must be afforded an appropriate VA examination 
for the purpose of determining the likely etiology and/or 
onset of his coronary artery disease.  

In addition, the Veteran seeks a rating in excess of 10 
percent for his service-connected PTSD.  He was afforded his 
most recent VA PTSD examination in September 2006, at which 
time he was diagnosed with moderate PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 70, 
indicative of some mild symptoms.  However, in his April 2008 
substantive appeal and his November 2009 appellant's brief, 
the Veteran implies that his psychiatric symptomatology has 
worsened since the September 2006 VA examination.  As such, 
the Board finds that VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his PTSD.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any outstanding VA 
treatment records dated from February 2006 
to the present from the Tuscaloosa VA 
Medical Center in Tuscaloosa, Alabama.  If 
these records are not available, it should 
be documented in the claims file as such 
and the Veteran should be informed in 
writing.

2.  The RO should then schedule the 
Veteran for an appropriate VA examination 
to determine the nature and etiology of 
any heart disorder found to be present.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner.  For any heart disorder found, 
the examiner must state whether it is at 
least as likely as not that it was caused 
or aggravated by the Veteran's service-
connected PTSD.  The examiner must also 
opine as to whether it is at least as 
likely as not that the Veteran's heart 
disease is related to either his in-
service exposure to herbicides or 
otherwise had its onset during service.  A 
complete rationale for all opinions should 
be set forth in a legible report.  

3.  The RO should then schedule the 
Veteran for an appropriate VA examination 
to determine the nature and severity of 
his PTSD.  The claims folder must be 
available for review by the examiner.  The 
examiner should identify any psychiatric 
symptomatology found to be present.  The 
examiner should conduct all indicated 
tests and studies, and should assign a 
Global Assessment of Functioning (GAF) 
score.  To the extent possible, the 
examiner should express the effect of the 
Veteran's psychiatric symptomatology on 
his ability to maintain gainful 
employment.  

4.  Then readjudicate the appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

